 

Case 7:17-cr-00225-NSR Document 136 Filed 07/23/20 Page 1 of 2

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT LED
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FI
DOC #:
UNITED STATES OF AMERICA, DATE FILED: 2h 3 elses
-against-
No. 17 Cr. 225 (NSR)
CHUKWUEMEKA OKPARAEKE,

AMENDED ORDER
Defendant.

NELSON S. ROMAN, United States District Judge:

 

As the Court explained in its prior Order, dated June 1 1, 2020, pro se Defendant Chuwuemeka
Okparaeke was scheduled to commence trial in this criminal matter as soon as reasonably practicable
upon the lifting of all suspensions to jury trials. (ECF No. 132.) Since that time, the Court has now
tentatively scheduled a jury trial to commence on Wednesday, September 30, 2020 at the Charles L.
Brieant United States Courthouse, 300 Quarropas Street, White Plains, New York 10601.

The Court had previously been advised that, given the COVID-19 pandemic and its effect on
jail operations, telephonic communications between detainees and counsel at the Manhattan Detention
Complex (“MDC”) have been restricted to durations of thirty (30) minutes. The Court thus ordered
MDC to permit Defendant to communicate with his legal advisors for at least one (1) hour via both
telephonic and video conference. As it is imperative that Defendant, who will be representing himself
at trial, has a reasonable opportunity to prepare for trial, which includes adequate and sufficient
communication with his legal advisors, and in light the current time restrictions to telephonic and video
communications in place at MDC, it is hereby ORDERED that: MDC continue to extend the amount
of time that Defendant Chuwuemeka Okparaeke may communicate, via telephonic or video
conference, with his legal advisors, Margaret M. Shalley, Esq., and Michael David Bradley, Esq., from
thirty (30) minutes to at least one (1) hour.

The Government is directed to serve a copy of this Order to MDC as soon as possible. MDC
 

Case 7:17-cr-00225-NSR Document 136 Filed 07/23/20 Page 2 of 2

is directed to inform the Court in writing within five (5) days of this Order regarding its compliance
with this continued directive.

Separately, briefing deadlines regarding the parties’ motions in limine had previously been held
in abeyance as a result of the COVID-19 pandemic. As discussed during the July 23, 2020 pretrial
conference in this matter, with a trial date now set, Defendant’s legal advisors are directed to notify the
Court within five (5) days of this Order of a date when Defendant will be able to file his supplemental
motions in limine. The Court will thereafter set a pre-trial briefing schedule for the parties.

Defendant’s legal advisors are directed to forward a copy of this Order to Defendant and file

proof of service on the docket. The Clerk of Court is directed to terminate the motion at ECF No.

134.
Dated: July 23, 2020 S SRED. “>>
White Plains, New York oO Afar
Ce

NELSON S. ROMAN
United States District Judge
